Citation Nr: 1720823	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-40 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

On January 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an Appeals Process Election letter received by the Board on January 24, 2011, the Veteran indicated that he had reconsidered and wished to withdraw his appeal.  In February 2011, when the appeal was certified to the Board, the Veteran reiterated by telephone that he wished to withdraw his appeal as well as withdraw his request for a Board hearing.  Therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


